                                                                                                                         E-FILED
                                                                                   Thursday, 11 October, 2018 03:14:16 PM
                                                                                              Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


ELIJAH PARKER BEY,                                                        )
                                                                          )
                                                                          )
              Plaintiff,                                                  )
                                                                          )
              v.                                                          )     18-CV-3226
                                                                          )
JUDGE JAMES L. ROBERTS,                                                   )
et al.,                                                                   )
                                                                          )
              Defendants.                                                 )

                                                          MERIT REVIEW OPINION

              Plaintiff filed this case pro se from his detention in the

Montgomery County Jail. The case is before the Court for a merit

review pursuant to 28 U.S.C. § 1915A.1 This statute requires the

Court to review a complaint filed by a prisoner to identify the

cognizable claims and to dismiss part or all of the complaint if no

claim is stated.

              In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis (without prepaying the filing fee in full) unless the prisoner is under 
“imminent danger of serious physical injury.”  28 U.S.C. § 1915(g). 

                                                                 Page 1 of 4 
 
conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted

cite omitted).

      Plaintiff challenges actions taken in Plaintiff’s pending

criminal case in Montgomery County, 2017CF118.

(www.judicid.com, last visited 10/11/18.) He appears to argue that

the Montgomery County Circuit Court has no jurisdiction over him

because he is a citizen of Morocco, and that, because he is a Moor

(of the Moorish Science Temple), possessing and delivering cannabis

is not illegal.

      Plaintiff filed a complaint with similar allegations about one

year ago, which was dismissed as frivolous and for failure to state a

claim. The Court explained that the allegations did not allow a

plausible inference that Plaintiff’s constitutional rights were or are

being violated in his criminal proceedings. The Court further

explained that, even if Plaintiff’s constitutional rights are being

violated in his criminal proceedings, that argument belongs first in

Plaintiff’s criminal case and then in appeals to the Illinois Appellate

Court and Illinois Supreme Court. Lastly, the Court explained that

                                Page 2 of 4 
 
Judge Roberts and the State’s Attorney are immune from damages

for their actions taken in court, and officers executing warrants

issued by judges do not violate the Constitution.

     In this case, Plaintiff makes the same challenges to Judge

Robert’s latest rulings. This Court reaches the same conclusion as

in Plaintiff’s prior case. Plaintiff’s challenges to those rulings belong

in his criminal proceedings and then in appeals to the Illinois

Appellate and Illinois Supreme Court.           

IT IS ORDERED:


     1)    Plaintiff's complaint is dismissed with prejudice as

frivolous and for failure to state a claim pursuant to 28 U.S.C. §

1915A.


     2) A strike is assessed against Plaintiff pursuant to 28 U.S.C.

1915(g).


     3) According to the Court’s count, Plaintiff has now

accumulated three strikes (dismissals for failure to state a claim or

as frivolous): 1) this case; 2) Parker-Bey v. Taylor, 11-cv-132 (S.D.

Ill.)(3/5/11 order dismissing for failure to state a claim); and 3)

Parker-Bey v. Peoples of the State of Illinois, et al., 17-cv-3224 (C.D.

                                Page 3 of 4 
 
Ill.) That means that Plaintiff may not proceed in forma pauperis in

future cases unless Plaintiff is in imminent danger of serious

physical injury. 28 U.S.C. § 1915(g).


     4. The clerk is directed to record all three of Plaintiff’s strikes

in the strike log.


     5. The clerk is directed to close this case and enter judgment.


     6. If Plaintiff wishes to appeal this dismissal, he must file a

notice of appeal with this Court within 30 days of the entry of

judgment. Fed. R. App. P. 4(a). A motion for leave to appeal in

forma pauperis should set forth the issues Plaintiff plans to present

on appeal. See Fed. R. App. P. 24(a)(1)(C). If Plaintiff does choose

to appeal, he will be liable for the $505 appellate filing fee

irrespective of the outcome of the appeal.


ENTERED: October 11, 2018


FOR THE COURT:

                                     s/Sue E. Myerscough
                                     SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                                Page 4 of 4 
 
